DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing received on 04/21/2022 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis), in view of Kassab (US 2011/0178417).


Regarding claim 1, Kamperidis discloses diagnosis and management of aortic valve stenosis in patient with heart failure. Kamperidis shows a method for characterizing cardiac aortic valve function (see title, abstract and introduction), comprising: acquiring baseline measurements of cardiac activity (see left column on page 473); increasing cardiac stress (see left column on page 472); acquiring additional measurements of cardiac activity with increased cardiac stress (see left column on page 472); and computing a stress aortic valve index value based on the baseline measurements and the additional measurements (see left column on page 473).
But, Kamperidis fails to explicitly state wherein the SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve. 
	The specification of the present Application discloses by analogy, SAVI provides a fractional flow reserve of the aortic valve and the SAVI can be considered a “fractional flow reserve” for the aortic valve (see par. [0041], [0054] of the PG pub. version of the specification).   Kassab teaches a method for determining fractional flow reserve in aortic valve (see abstract; par. [0037], [0039]; [0040], the Examiner notes that the FFR is SAVI in view of the specification of the current application and Kassab quantitative of FFR is equivalent to SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve in view of the specification of current application).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of the SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve in the invention of Kamperidis, as taught by Kassab, to be able to effectively assess the severity of coronary artery disease and luminal stenosis. 

Regarding claim 4, Kamperidis shows positioning a non-invasive imaging system for cardiac imaging (see fig. 3); and acquiring the baseline measurements (see fig. 3) and the additional measurements using the non- invasive imaging system (see fig. 3).

Regarding claim 5, Kamperidis shows wherein the non-invasive imaging system is a transthoracic or transesophageal echocardiographic probe or a cardiac magnetic resonance imaging system (see fig. 5).

Regarding claim 6, Kamperidis shows wherein increasing cardiac stress comprises administering a dose of a pharmaceutical that increases cardiac contraction force (see left column in page 472).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis), in view of Kassab (US 2011/0178417) as applied to claim 1 above, and further in view of Hou et al. (US 2013/0274618; hereinafter Hou).


Regarding claim 2, Kamperidis and Kassab disclose the invention substantially as disclosed in the 102 rejection above, furthermore, Kamperidis shows acquiring the baseline measurement (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a coronary pressure wire in a left ventricle; and acquiring measurements using the coronary pressure wire. 
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a coronary pressure wire in a left ventricle (see par. [0073]; and acquiring measurements using the coronary pressure wire (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a coronary pressure wire in a left ventricle; and acquiring measurements using the coronary pressure wire in the invention of Kamperidis and Kassab, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 

Regarding claim 3, Kamperidis and Kassab disclose the invention substantially as disclosed in the 102 rejection above, furthermore, Kamperidis shows acquiring the baseline measurements (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a coronary pressure wire in an ascending aorta.
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a coronary pressure wire in an ascending aorta (see par. [0073]; and acquiring measurements using the coronary pressure wire (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a coronary pressure wire in an ascending aorta; and acquiring measurements using the coronary pressure wire in the invention of Kamperidis and Kassab, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis), in view of Kassab (US 2011/0178417) as applied to claim 1 above, and further in view of Zelis et al. (“Baseline and Dobutamine stress haemodynamic physiology of the severely stenotic aortic valve before and after TAVI”; IDS dated 06/10/2020; published on 09/06/2017; hereinafter Zelis).
Regarding claim 7, Kamperidis and Kassab disclose the invention substantially as described in the 102 rejection above, but fails to explicitly state that the stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress. 
Zelis teaches stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress (see “methods and results” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress in the invention of Kamperidis and Kassab, as taught by Zelis, to be able to predict stress hemodynamics that mire be more accurately identify patients who benefit from intervention. 

Claims 8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis), in view of Kassab (US 2011/0178417), in view of Zelis et al. (“Baseline and Dobutamine stress haemodynamic physiology of the severely stenotic aortic valve before and after TAVI”; IDS dated 06/10/2020; published on 09/06/2017; hereinafter Zelis).
Regarding claim 8, Kamperidis shows acquiring acquiring baseline measurements of cardiac activity (see left column on page 473); increasing cardiac stress (see left column on page 472); acquiring additional measurements of cardiac activity with increased cardiac stress (see left column on page 472); and computing a stress aortic valve index value based on the baseline measurements and the additional measurements (see left column on page 473).
But, Kamperidis fails to explicitly state wherein the SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve, determining, based on the stress aortic valve index value, to implement transcatheter aortic valve implantation; and implementing transcatheter aortic valve implantation.
The specification of the present Application discloses by analogy, SAVI provides a fractional flow reserve of the aortic valve and the SAVI can be considered a “fractional flow reserve” for the aortic valve (see par. [0041], [0054] of the PG pub. version of the specification).   Kassab teaches a method for determining fractional flow reserve in aortic valve (see abstract; par. [0037], [0039]; [0040], the Examiner notes that the FFR is SAVI in view of the specification of the current application and Kassab quantitative of FFR is equivalent to SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve in view of the specification of current application).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of the SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve in the invention of Kamperidis, as taught by Kassab, to be able to effectively assess the severity of coronary artery disease and luminal stenosis. 
But, Kamperidis and Kassab fail to explicitly state determining, based on the stress aortic valve index value, to implement transcatheter aortic valve implantation; and implementing transcatheter aortic valve implantation.
Zelis teaches determining, based on stress aortic valve index value, to implement transcatheter aortic valve implantation (see “methods and results” and “conclusions” on page 1); and implementing transcatheter aortic valve implantation (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of determining, based on stress aortic valve index value, to implement transcatheter aortic valve implantation; and implementing transcatheter aortic valve implantation in the invention of Kamperidis and Kassab, as taught by Zelis, to be able to predict stress hemodynamics that mire be more accurately identify patients who benefit from intervention. 
Regarding claim 11, Kamperidis, Kassab and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows positioning a non-invasive imaging system for cardiac imaging (see fig. 3); and acquiring the baseline measurements (see fig. 3) and the additional measurements using the non- invasive imaging system (see fig. 3).
Regarding claim 12, Kamperidis, Kassab and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows wherein the non-invasive imaging system is a transthoracic or transesophageal echocardiographic probe or a cardiac magnetic resonance imaging system (see fig. 5).
Regarding claim 13, Kamperidis, Kassab and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows wherein increasing cardiac stress comprises administering a dose of a pharmaceutical that increases cardiac contraction force (see left column in page 472).
Regarding claim 14, Kamperidis, Kassab and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore Zelis shows computing the stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of stress aortic valve index value as a unitless mean ratio of aortic to left ventricular systolic ejection pressure during stress in the invention of Kamperidis, as taught by Zelis, to be able to predict the relationship between transvalvular pressure gradient and transvalvular flow before and after transcatheter aortic valve implantation.  
Regarding claim 15, Kamperidis, Kassab and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows wherein the stress aortic valve index value being less than 0.7 indicates suitability for transcatheter aortic valve implantation (see page 473).
Regarding claim 16, Kamperidis shows acquiring after transcatheter aortic valve implantation: acquiring baseline measurements of cardiac activity (see left column on page 473); increasing cardiac stress by administering a dose of a pharmaceutical that increases cardiac contraction force (see left column on page 472); acquiring additional measurements of cardiac activity with increased cardiac stress (see left column on page 472); computing a stress aortic valve index value based on the baseline measurements and the additional measurements (see left column on page 473).
But, Kamperidis fails to explicitly state wherein the SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve, and comparing the computed stress aortic valve index value to a predetermined stress aortic valve index value to assess the effectiveness of the transcatheter aortic valve implantation.
The specification of the present Application discloses by analogy, SAVI provides a fractional flow reserve of the aortic valve and the SAVI can be considered a “fractional flow reserve” for the aortic valve (see par. [0041], [0054] of the PG pub. version of the specification).   Kassab teaches a method for determining fractional flow reserve in aortic valve (see abstract; par. [0037], [0039]; [0040], the Examiner notes that the FFR is SAVI in view of the specification of the current application and Kassab quantitative of FFR is equivalent to SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve in view of the specification of current application).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of the SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve in the invention of Kamperidis, as taught by Kassab, to be able to effectively assess the severity of coronary artery disease and luminal stenosis. 
But, Kamperidis and Kassab fail to explicitly state comparing the computed stress aortic valve index value to a predetermined stress aortic valve index value to assess the effectiveness of the transcatheter aortic valve implantation.
Zelis teaches comparing computed stress aortic valve index value to a predetermined stress aortic valve index value to assess the effectiveness of the transcatheter aortic valve implantation (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of comparing computed stress aortic valve index value to a predetermined stress aortic valve index value to assess the effectiveness of the transcatheter aortic valve implantation in the invention of Kamperidis and Kassab, as taught by Zelis, to be able to predict the relationship between transvalvular pressure gradient and transvalvular flow before and after transcatheter aortic valve implantation.  
Regarding claim 17, Kamperidis, Kassab and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Zelis wherein the predetermined stress aortic valve index value comprises a stress aortic valve index value computed based on baseline measurements and additional measurements acquired prior to the transcatheter aortic valve implantation.
Zelis teaches wherein the predetermined stress aortic valve index value comprises a stress aortic valve index value computed based on baseline measurements and additional measurements acquired prior to the transcatheter aortic valve implantation (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effectivie filing date of the claimed invention, to have utilized the teaching of wherein the predetermined stress aortic valve index value comprises a stress aortic valve index value computed based on baseline measurements and additional measurements acquired prior to the transcatheter aortic valve implantation in the invention of Kamperidis and Kassab, as taught by Zelis, to be able to predict stress hemodynamics that mire be more accurately identify patients who benefit from intervention. 
Regarding claim 19,  Kamperidis, Kassab and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows positioning a non-invasive imaging system for cardiac imaging (see fig. 3); and acquiring the baseline measurements and the additional measurements using the non- invasive imaging system (see fig. 3); wherein the non-invasive imaging system is a transthoracic or transesophageal echocardiographic probe or a cardiac magnetic resonance imaging system (see fig. 5).. 
Regarding claim 20,  Kamperidis, Kassab and Zelis disclose the invention substantially as described in the 103 rejection above, furthermore, Kamperidis shows computing the prosthetic resistance of the transcatheter aortic valve implant as a slope of a pressure loss versus flow curve computed based on the baseline measurements and the additional measurements (see left column on page 473), but fails to explicitly state computing the prosthetic resistance of the transcatheter aortic valve implant as a slope of a pressure loss versus flow curve computed based on the basement and additional measurements. 
Zelis teaches computing the prosthetic resistance of the transcatheter aortic valve implant as a slope of a pressure loss versus flow curve computed based on the basement and additional measurements (see “methods and results” and “conclusions” on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching computing the prosthetic resistance of the transcatheter aortic valve implant as a slope of a pressure loss versus flow curve computed based on the basement and additional measurements in the invention of Kamperidis and Kassab, as taught by Zelis, to be able to predict stress hemodynamics that mire be more accurately identify patients who benefit from intervention. 

Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamperidis et al. (“Diagnosis and management of aortic valve stenosis in patients with heart failure”; European Journal of Heart Failure (2016) 18, 469-481; hereinafter Kamperidis), in view of Kassab (US 2011/0178417), in view of Zelis et al. (“Baseline and Dobutamine stress haemodynamic physiology of the severely stenotic aortic valve before and after TAVI”; IDS dated 06/10/2020; published on 09/06/2017; hereinafter Zelis) as applied to claims 8 and 16 above, and further in view of Hou et al. (US 2013/0274618; hereinafter Hou).

Regarding claim 9, Kamperidis, Kassab and Zelis disclose the invention substantially as disclosed in the 103 rejection above, furthermore, Kamperidis shows acquiring the baseline measurement (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a coronary pressure wire in a left ventricle; and acquiring measurements using the coronary pressure wire. 
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a coronary pressure wire in a left ventricle (see par. [0073]; and acquiring measurements using the coronary pressure wire (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a coronary pressure wire in a left ventricle; and acquiring measurements using the coronary pressure wire in the invention of Kamperidis, Kassab and Zelis, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 
Regarding claim 10, Kamperidis, Kassab and Zelis disclose the invention substantially as disclosed in the 103 rejection above, furthermore, Kamperidis shows acquiring the baseline measurements (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a coronary pressure wire in an ascending aorta.
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a coronary pressure wire in an ascending aorta (see par. [0073]; and acquiring measurements using the coronary pressure wire (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a coronary pressure wire in an ascending aorta; and acquiring measurements using the coronary pressure wire in the invention of Kamperidis, Kassab and Zelis, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 
Regarding claim 18, Kamperidis, Kassab and Zelis disclose the invention substantially as disclosed in the 103 rejection above, furthermore, Kamperidis shows acquiring the baseline measurements (see left column on page 473) and the additional measurements (see left column on page 473), but fails to explicitly state inserting a first coronary pressure wire in a left ventricle; inserting a second coronary pressure wire in an ascending aorta.
Hou discloses a guidewire system for use in transcatheter aortic valve implantation procedure.  Hou teaches inserting a first coronary pressure wire in a left ventricle (see par. [0073]0, inserting a second coronary pressure wire in an ascending aorta (see par. [0073]; and acquiring measurements using the coronary pressure wires (see par. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized inserting a first coronary pressure wire in a left ventricle; inserting a second coronary pressure wire in an ascending aorta; and acquiring measurements using the coronary pressure wires in the invention of Kamperidis, Kassab and Zelis, as taught by Hou, to be able to measure or determine the blood pressure gradient prior to performing a TAVI procedure. 


Response to Arguments
The previous objection to drawings has been withdrawn in view of Applicant’s submission of new drawing on 04/21/2022.
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  The Examiner notes that The specification of the present Application discloses by analogy, SAVI provides a fractional flow reserve of the aortic valve and the SAVI can be considered a “fractional flow reserve” for the aortic valve (see par. [0041], [0054] of the PG pub. version of the specification).   Therefore, the examiner has provided new prior art Kassab to teach a method for determining fractional flow reserve in aortic valve (see abstract; par. [0037], [0039]; [0040], the Examiner notes that the FFR is SAVI in view of the specification of the current application and Kassab quantitative of FFR is equivalent to SAVI quantifies a relative reduction in peak transvalvular flow for an aortic valve in view of the specification of current application).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793